Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145201(63)                                                                                            Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145201
                                                                     COA: 302017
                                                                     Wayne CC: 10-007922-FH
  JESSE LAWERENCE HOLT, a/k/a JESSE
  LAWRENCE HOLT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 7, 2013
  order is considered, and it is GRANTED. We VACATE our order dated June 7, 2013.
  On reconsideration, the application for leave to appeal the April 10, 2012 judgment of the
  Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND
  this case to the Court of Appeals for reconsideration in light of Florida v Jardines, 569
  US ___; 133 S Ct 1409; 185 L Ed 2d 495 (2013), and Davis v United States, 564 US __;
  131 S Ct 2419; 180 L Ed 2d 285 (2011).

        CAVANAGH, J., would deny reconsideration.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         h0826
                                                                                Clerk